DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 3 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8-9, 11-12, 15, and 17-18 are objected to because of the following informalities:
Claim 1, lines 5-6, “said at least one photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Claim 1, line 9, “said at least one photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Claim 1, line 11, “one of said diodes”, should be --one of the pair of diodes--.
Claim 1, line 12, “the other of said diodes”, should be --another of the pair of diodes--.
Claim 8, lines 2-3, “said at least one photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Claim 9, lines 2-3, “said at least one photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Claim 11, lines 10 and 11, “said at least one photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.

Claim 12, line 13, “the photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Claim 15, lines 1-2, “the at least one photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Claim 17, lines 2 and 11, “the photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Claim 18, lines 8-9, “the at least one photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Claim 18, lines 14-15, “said at least one photovoltaic cell output”, should be --the output of the at least one photovoltaic cell output--.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments submitted 3 May 2021 with respect to Claims 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 13, and 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the newly added limitation “the trigger” is recited on line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 3, 11, 17, and 18, the limitation “harvesting wasted energy from said light energy” is unclear.  This limitation is unclear because it the specification supports harvesting wasted light energy from an indoor fluorescent light, not light energy (see [0010], [0015], [0018], [0020]-[0021], [0023]-[0024] of Applicant’s published application).
Regarding Claims 3, 11, 13, 17, the limitation “indoor light energy” is unclear.  This limitation is unclear because the specification supports light energy from an indoor fluorescent light (see [0011], [0013], [0018], [0020]-[0021], [0023] of Applicant’s published application), which is not the same as indoor light energy.
Regarding Claim 5, the limitation “controller timer chip comprises a timer chip” is unclear.  This limitation is unclear because Claim 1 recites “controller comprises a timer chip”, so it is not clear if Claim 5 is referencing an additional timer chip, the timer chip comprising a timer chip or something different.
Regarding Claims 8, 11, 15, 17, and 18, the limitation “the voltage level” is 
Regarding Claim 18, the limitation “light energy” recited on both lines 1 and 3 is unclear.  This limitation is unclear because it is not clear it “a light energy” recited on line 3 is referencing the same light energy recited on line 1 or something different.
The limitation “the output of the voltage divider” is recited on lines 10 and 13.  There is insufficient antecedent basis for this limitation in the claims.
The limitation “the associated device load” recited on lines 11 and 13 is unclear.  This limitation is unclear because it is not clear if “the associated device load” is referencing “at least one device load” recited on line 6 or something different.
Regarding Claims 2-5 and 7-11, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claim 16, it depends from Claim 15 and is also rejected for the reasons stated above.
Regarding Claims 19 and 20, they depend from Claim 18 and are also rejected for the reasons stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 2009/0079412, in view of Moisin US 5,583,402, and in further view of Friedman et al. US 5,633,565.
Regarding Claims 1 and 12, Kuo teaches an energy harvesting apparatus, comprising: 
at least one photovoltaic cell, providing an output (PV, fig. 5); 
at least one energy storage medium (B, fig. 5); 
at least one associated device load (Load, fig. 5); and 
a controller (100, fig. 5) having a duty cycle for controllably directing said at least one photovoltaic cell output between said at least one energy storage medium and said at least one associated device load (refer to [0035]), with said duty cycle determined based at least in part on said at least one photovoltaic cell output (The on-off switching of relay switch Sc (90) by microprocessor 30 …the application of pulse width modulation ("pwm`) in FIGS. 8A and 8B to the load is only made when the output voltage is still measurable from PV array 10 but is so low, after switching as many cells as practical to series connections, that it cannot be connected directly to the load without overdrawing current from the cells. In this situation, switch 90 is opened by microprocessor 30 until the output voltage from PV array 10 is accumulated in capacitor 70 to a predetermined level that is equal to that which can be applied to the load.  At that point, switch 90 is closed and capacitor 70 discharges through resistor 60 to rechargeable battery 80 and/or load 50.  The rectifier 61 acts to prevent the accumulated voltage from returning to the PV array 10.  While FIG. 8A shows the accumulating and discharging of charge in capacitor 70, FIG. 8B shows the corresponding voltage applied to the load in pulses of predetermined amplitude but durations between pulses vary according to the time it takes for the charge to accumulate to a predetermined level in capacitor 70.  Likewise, the duration of each pulse is controlled by the time it takes for the accumulated charge to discharge through the resistor 60 and the connected load, refer to [0038]-[0039]).
Kuo discloses the controller however is silent wherein the controller has a duty cycle for said associate device load of less than 50 percent. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a duty cycle for said at least one associated device load of less than 50 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The duty cycle starts at about 10 percent near zero crossing and reaches a maximum of 50 percent at the peak of the line voltage), which provides additional control to the energy harvesting apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller as taught by Moisin with the energy harvesting apparatus of Kuo in order to achieve the advantage of providing additional control to the energy harvesting apparatus. 
The combination of Kuo and Moisin teaches the timer chip further includes a pair of diodes associated with the trigger, threshold, and discharge functions thereof, so as to relatively reduce the resulting duty cycle of said timer chip (D6 and D12, fig. 6D of Moisin), however is silent wherein one of said diodes reverse biased relative to the other of said diodes.
Friedman teaches wherein said controller comprises a timer chip (11, fig. 1) and a pair of diodes (17 and 18, fig. 1) associated with the trigger, threshold, and discharge functions thereof, and with one of said diodes reverse biased relative to the other of said diodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Friedman with the energy harvesting apparatus of the combination of Kuo and Moisin in order to achieve the advantage of providing additional control to the energy harvesting apparatus. 
Regarding Claim 2, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 1 above and further teaches wherein said associated device load comprises a sensor circuit (refer to claim 6 of Kuo). 
Regarding Claim 4, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 1 above and further teaches wherein said energy storage medium comprises rechargeable batteries (refer to [0035] of Kuo).
Regarding Claim 5, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 1 above and further teaches wherein said controller comprises a timer chip operating in astable mode (free-running, refer to col. 10, lines 38-45 of Moisin). 
Regarding Claim 10, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 1 above and further teaches wherein said controller duty cycle is in a range of from about 10 percent to about 1 percent (about 10 percent, refer to col. 11, lines 11-15  of Moisin). 
Regarding Claim 15, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 12 above and further teaches wherein controllably directing the photovoltaic cell output includes limiting the voltage level therefrom, and limiting the duty cycle for directing the photovoltaic cell output to the associated device load to a 10 percent or less duty cycle (about 10 percent, refer to col. 11, lines 11-15 of Moisin). 
Regarding Claim 16.
Claims 3, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 2009/0079412, in view of Moisin US 5,583,402, and in further view of Dubovsky US 2011/0089886.
Regarding Claim 3 and 13, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claims 1 and 12 above however is silent wherein said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light.
 Dubovsky teaches wherein said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light (refer to [0051] and [0053] of Dubovsky). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light source as taught by Dubovsky with the energy harvesting apparatus of the combination of Kuo, Moisin, and Friedman in order to provide an additional source to harvest energy from.
Regarding Claim 8, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 1 above however is silent regarding a voltage divider circuit between said photovoltaic cell output and said controller, for limiting the voltage level from said photovoltaic cell output.
Dubovsky teaches comprising a voltage divider circuit between said photovoltaic cell output and said controller, for limiting the voltage level from said photovoltaic cell output (refer to [0052]-[0053] of Dubovsky). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage divider as taught by 
Regarding Claim 9, the combination of Kuo, Moisin, Friedman, and Dubovsky teaches all of the limitations of Claim 8 above and further teaches wherein said voltage divider circuit comprises a resistor divider circuit across said photovoltaic cell output (refer to [0052]-[0053] of Dubovsky). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 2009/0079412, in view of Moisin US 5,583,402, and in further view of Gaudiana et al. US 2007/0012349.
Regarding Claim 7, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 2 above, however is silent wherein said associated device load further comprises a Wi-Fi communication device associated with said sensor circuit, for making data from said sensor circuit available via Wi-Fi enabled communications. 
Gaudiana teaches wherein said associated device load further comprises a Wi-Fi communication device associated with said sensor circuit, for making data from said sensor circuit available via Wi-Fi enabled communications (refer to [0032]), which provides wireless communication with the load. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo, Moisin, and Friedman in order to achieve the advantage of providing wireless communication with the load.
Regarding Claim 14, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 12 above and further teaches wherein: the storage medium comprises rechargeable batteries (refer to [0035] of Kuo) and the associated device load comprises a sensor circuit (refer to claim 6 of Kuo).  
The combination of Kuo and Moisin however is silent wherein the associated device comprising an associated Wi-Fi communications device. 
Gaudiana teaches wherein the associated device comprising an associated Wi-Fi communications device (refer to [0032]), which provides wireless communication with the load. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo, Moisin, and Friedman in order to achieve the advantage of providing wireless communication with the load.

Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 2009/0079412, in view of Moisin US 5,583,402, in view of Friedman et al. US 5,633,565, in further view of Dubovsky US 2011/0089886, and in further view of Gaudiana et al. US 2007/0012349.
Regarding Claim 11, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 1 above and further teaches wherein: said controller duty cycle is about 10 percent or less (about 10 percent, refer to col. 11, lines 11-15 of Moisin); and said energy storage medium comprises rechargeable batteries (refer to 
The combination of Kuo, Moisin, and Friedman however is silent regarding said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light; said apparatus further comprises a voltage divider circuit between said photovoltaic cell output and said sensor circuit, for limiting the voltage level from said photovoltaic cell output to said sensor circuit. 
Dubovsky teaches wherein said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light (refer to [0051]) and said apparatus further comprises a voltage divider circuit between said photovoltaic cell output and said sensor circuit, for limiting the voltage level from said photovoltaic cell output to said sensor circuit (refer to [0052]-[0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage divider as taught by Dubovsky with the energy harvesting apparatus of the combination of Kuo, Moisin, and Friedman in order to provide an additional control to the circuit.
The combination of Kuo, Moisin, Friedman, and Dubovsky however is silent regarding an associated Wi-Fi communication device for making data from said sensor circuit available via Wi-Fi enabled communications.
Gaudiana teaches wherein said associated device load further comprises a Wi-Fi communication device associated with said sensor circuit, for making data from said sensor circuit available via Wi-Fi enabled communications (refer to [0032]), which provides wireless communication with the load. 

Regarding Claim 17, the combination of Kuo, Moisin, and Friedman teaches all of the limitations of Claim 12 above and further teaches wherein: the duty cycle for directing the photovoltaic cell output to the associated device load is about 10 percent or less (1.5 to 4 percent, refer to col. 2, lines 58-63 of Moisin) and the energy storage medium comprises rechargeable batteries (refer to [0035] of Kuo)
The combination of Kuo, Moisin, and Friedman however is silent regarding said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light; said apparatus further comprises a voltage divider circuit between said photovoltaic cell output and said sensor circuit, for limiting the voltage level from said photovoltaic cell output to said sensor circuit. 
Dubovsky teaches wherein said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light (refer to [0051]) and said apparatus further comprises a voltage divider circuit between said photovoltaic cell output and said sensor circuit, for limiting the voltage level from said photovoltaic cell output to said sensor circuit (refer to [0052]-[0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage divider as taught by Dubovsky with the energy harvesting apparatus of the combination of Kuo, Moisin, and 
The combination of Kuo, Moisin, Friedman, and Dubovsky however is silent wherein the associated device load comprises an associated Wi-Fi communication device.
Gaudiana teaches wherein the associated device load comprises an associated Wi-Fi communication device (refer to [0032]), which provides wireless communication with the load. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo, Moisin, and Dubovsky in order to achieve the advantage of providing wireless communication with the load. 
Regarding Claim 18, Kuo teaches a method for harvesting wasted energy from light energy, comprising: 
at least one photovoltaic cell, providing an output (PV, fig. 5); 
at least one energy storage medium (B, fig. 5); 
at least one associated device load (Load, fig. 5); and 
a controller (100, fig. 5) having a duty cycle for controllably directing said at least one photovoltaic cell output between said at least one energy storage medium and said at least one associated device load (refer to [0035]), with said duty cycle determined based at least in part on said at least one photovoltaic cell output (The on-off switching of relay switch Sc (90) by microprocessor 30 …the application of pulse width modulation ("pwm") in FIGS. 8A and 8B to the load is only made when the output voltage is still measurable from PV array 10 but is so low, after switching as many cells as practical to series connections, that it cannot be connected directly to the load without overdrawing current from the cells. In this situation, switch 90 is opened by microprocessor 30 until the output voltage from PV array 10 is accumulated in capacitor 70 to a predetermined level that is equal to that which can be applied to the load.  At that point, switch 90 is closed and capacitor 70 discharges through resistor 60 to rechargeable battery 80 and/or load 50.  The rectifier 61 acts to prevent the accumulated voltage from returning to the PV array 10.  While FIG. 8A shows the accumulating and discharging of charge in capacitor 70, FIG. 8B shows the corresponding voltage applied to the load in pulses of predetermined amplitude but durations between pulses vary according to the time it takes for the charge to accumulate to a predetermined level in capacitor 70.  Likewise, the duration of each pulse is controlled by the time it takes for the accumulated charge to discharge through the resistor 60 and the connected load, refer to [0038]-[0039]).
Kuo discloses the controller however is silent wherein the controller has a duty cycle for said associate device load of less than 50 percent. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a duty cycle for said at least one associated device load of less than 50 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Alternately, Moisin teaches wherein a controller (U1, fig. 6D and refer to col. 10, lines 38-45 and col. 11, lines 11-15) having a duty cycle for said at least one associated The duty cycle starts at about 10 percent near zero crossing and reaches a maximum of 50 percent at the peak of the line voltage), which provides additional control to the energy harvesting apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller as taught by Moisin with the energy harvesting apparatus of Kuo in order to achieve the advantage of providing additional control to the energy harvesting apparatus.
The combination of Kuo and Moisin teaches the timer chip further includes a pair of diodes associated with the trigger, threshold, and discharge functions thereof, so as to relatively reduce the resulting duty cycle of said timer chip (D6 and D12, fig. 6D of Moisin), however is silent wherein one of said diodes reverse biased relative to the other of said diodes.
Friedman teaches wherein said controller comprises a timer chip (11, fig. 1) and a pair of diodes (17 and 18, fig. 1) associated with the trigger, threshold, and discharge functions thereof, and with one of said diodes reverse biased relative to the other of said diodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Friedman with the energy harvesting apparatus of the combination of Kuo and Moisin in order to achieve the advantage of providing additional control to the energy harvesting apparatus. 
The combination of Kuo, Moisin, and Friedman is silent regarding a voltage divider circuit between said photovoltaic cell output and said controller, for limiting the 
Dubovsky teaches comprising a voltage divider circuit between said photovoltaic cell output and said controller, for limiting the voltage level from said photovoltaic cell output (refer to [0052]-[0053] of Dubovsky). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage divider as taught by Dubovsky with the energy harvesting apparatus of the combination of Kuo, Moisin, and Friedman in order to provide an additional control to the circuit.
The combination of Kuo, Moisin, Friedman, and Dubovsky are silent wherein at least one device load comprises Wi-Fi communications device.
Gaudiana teaches wherein at least one device load comprises Wi-Fi communications device (refer to [0032]), which provides wireless communication with the load. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo, Moisin, Friedman and Dubovsky in order to achieve the advantage of providing wireless communication with the load. 
Regarding Claim 19, the combination of Kuo, Moisin, Friedman, Dubovsky, and Gaudiana teaches all of the limitations of Claim 18 above and further teaches wherein the fluorescent light source is indoors (refer to [0051] of Dubovsky); and the storage medium comprises rechargeable batteries (refer to [0035] of Kuo). 
Regarding Claim 20, the combination of Kuo, Moisin, Friedman, Dubovsky, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
1 June 2021
/DANIEL KESSIE/Primary Examiner, Art Unit 2836